Citation Nr: 1715908	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  14-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1958 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran provided testimony at the RO before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to active service.

2.  The Veteran's tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.

2.  The criteria for entitlement to service connection for tinnitus are met.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran asserts that his bilateral hearing loss and tinnitus are a result of his military occupational specialty (MOS) as an Aircraft and Missile Hydraulic Repairman on B-52 and KC-135 aircrafts during his military service.  Specifically, he maintains that following an assignment in which he entered into a loud running engine of a KC-135 aircraft, without hearing protection, his ears were in pain immediately afterwards.  He maintains that shortly after this incident he noticed hearing problems and ringing noise in his ears and was told to go to sick bay.  He further asserts that since this occurrence his hearing loss and tinnitus have progressively worsened due to his flight line work during service and life in general.  He maintains that his separation examination was inadequate and rushed, using only a "whisper test" and that immediately post-service he already had hearing loss.  He further asserts that none of his post-service jobs exposed him to long periods of loud noise and that during his December 2016 VA examination, he stated that his tinnitus started "a while ago," with no specific time frame.  Lastly, the Veteran maintains that although he had hearing protection most of the time when performing the duties of his MOS, the quality and adequacy of the protection was not like today's standards.  See April 2012 Notice of Disagreement and January 2017 Hearing Transcript; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred during or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in-service, post-service audiometric findings meet the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in-service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dBs) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 dBs or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dBs; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 U.S.C.A. §5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III.  Analysis

A.  Bilateral Hearing Loss

Here, a March 2011 VA examination report demonstrates bilateral hearing loss for VA purposes, as defined in C.F.R. § 3.385.  Thus, element one of service connection is established.  

Regarding element two, in-service incurrence of the injury, service treatment records (STRs) are silent for hearing complaints and the Veteran's hearing was normal at separation.  However, the Board finds that the Veteran sustained in the form of acoustic trauma in service, as he has competently and credibly reported that he experienced hearing loss during and since service due to his duties as an aircraft mechanic.  He specifically describes in detail one assignment during service that resulted in ear pain and hearing loss immediately afterwards.  The Board finds his recollection of his in-service acoustic trauma competent and credible, and consistent with the circumstance of his service and MOS.  38 U.S.C.A. § 1154(a).  Therefore, element two of service connection is also established.

As to the third element, nexus, a private February 2017 doctor's opinion states that it is more probable than not that the basis for the Veteran's bilateral hearing loss has been primarily caused by his four years on the B52 flight line as a hydraulic mechanic.  He further opines that "in no other time in his health history does he describe any noise pollution that would cause hearing loss."  See February 2017 private doctor opinion.  The Board finds that this opinion tends to demonstrate that there is a relationship between the noise exposure during service and the Veteran's current bilateral hearing loss.  Albeit quite brief, the physician provided an understandable and rational basis for the opinion, which relied on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Further, the Board finds nothing in the record to doubt the qualifications of the February 2017 private doctor, and thus finds this medical opinion to be competent.  For these reasons, the Board affords this opinion high probative value.

The Board recognizes that a VA audiologist, who examined the Veteran in March 2011, ultimately reached a conclusion unfavorable to the Veteran's bilateral hearing loss claim.  However, the VA examiner relied on the absence of documented hearing loss in- service as the rationale for his opinion and failed to address whether the Veteran's exposure to acoustic trauma in- service caused his current hearing loss.  Accordingly, the Board assigns this negative opinion no probative value.  See Nieves, 22 Vet. App. 295. 

In sum, the most probative evidence of record reflects that the Veteran has bilateral hearing loss, that he was exposed to acoustic trauma in-service, and that his current bilateral hearing loss is related to that acoustic trauma.  Thus, service connection is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.

B.  Tinnitus

The Veteran has a current diagnosis of tinnitus.  He reports tinnitus in his lay submissions and to a VA examiner.  Most importantly, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

As to elements two and three of service connection, in-service incurrence of the injury and nexus, the Veteran's STRs are silent for tinnitus complaints.  However, as noted above the Board finds that the Veteran's MOS exposed him to in-service acoustic trauma and that he has competently and credibly reported that he experienced intermittent ringing in his ears during service, which has progressed to constant ringing post-service, due to his duties as an aircraft mechanic.  The Veteran further described a specific assignment during service that resulted in pain and ringing in his ears immediately afterwards.  Although a December 2016 VA physician noted the Veteran as reporting that his tinnitus started ten years ago, the Veteran clarified this statement at his January 2017 Board hearing.  He explained that he did not give a specific time frame of when his tinnitus started, rather that it started "a while ago."  See January 2017 Hearing Transcript.  The Board finds both his recollection of in-service acoustic trauma and clarification on when his tinnitus began to be credible.  Thus, elements two and three of service connection are established.

The Board recognizes that a VA audiologist, who examined the Veteran in March 2011, ultimately reached a conclusion unfavorable to the Veteran's tinnitus claim.  However, the VA examiner relied on the absence of documented tinnitus in-service as the rationale for his opinion, failed to address whether the Veteran's exposure to acoustic trauma in-service caused his current tinnitus, and did not consider the Veteran's lay statements as to an onset of tinnitus in service.  Accordingly, the Board assigns this negative opinion no probative value.  See Nieves, 22 Vet. App. 295. 

In sum, the most probative lay evidence of record reflects that the Veteran has tinnitus, that he was exposed to acoustic trauma in-service, and that his current tinnitus is related to that acoustic trauma.  Thus, service connection is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


